Citation Nr: 0822897	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  04-00 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1971 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in May 2007.  The 
Board notes that the veteran was informed that by way of an 
August 2007 letter that a hearing transcript was not obtained 
following his May 2007 hearing and he indicated that he 
wanted another hearing.  However, in March 2008 the Board 
informed the veteran that a complete transcript of the 
hearing was obtained and that the transcript was adequate to 
proceed with a decision on his claim.  Consequently, the 
Board will proceed with a decision.  


FINDING OF FACT

The veteran does not have an acquired psychiatric disorder, 
to include PTSD that is related to his military service.  


CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disorder, 
to include PTSD that is the result of disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f), 4.125(a) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claim on appeal 
has been accomplished.  Through a notice letter in January 
2003 and in July 2005, the veteran was notified of the legal 
criteria governing his claim and the evidence needed to 
substantiate his claim.  In the January 2003 letter, he was 
provided a PTSD questionnaire and advised that it would be 
necessary to verify that in-service stressors occurred that 
resulted in PTSD.  Hence, the Board finds that the veteran 
has received notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that the RO was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
veteran was requested to submit evidence in support of his 
claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Additionally, the 
RO has provided the veteran notice with respect to effective 
dates and rating criteria provisions by way of a March 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal decided herein.  The RO has obtained the veteran's 
service treatment records, personnel records, VA outpatient 
treatment records, and private medical records.  

The Board has considered the possibility of obtaining a 
medical opinion on whether the claimed acquired psychiatric 
disorder, to include PTSD, is related to the veteran's 
military service.  See 38 U.S.C.A. § 5103A(d), calling for an 
examination or opinion when necessary to make a decision on a 
claim.  However, as discussed in more detail below, the 
evidence does not show that he served in combat, and there is 
no evidence corroborating any of his alleged in-service 
stressors.  In the absence of such evidence, even with 
current medical diagnoses, service connection cannot be 
established for the claimed disability.  The Board finds that 
the evidence of record is sufficient to resolve this appeal, 
and, therefore, VA had no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Factual Background

The veteran claims that he was initially granted a hardship 
discharge to care for his mother in March 1978 but ultimately 
ended up staying in service until the first week of October 
1978.  He avers that the Marine Corps was mistaken about his 
discharge date.  

The only available service treatment reports (STRs) consisted 
of the veteran's April 1971 entrance examination which 
revealed that a psychological evaluation was normal.  By way 
of a March 2007 determination the RO indicated that that 
veteran's complete STRs were unavailable for review.  The RO 
attempted to obtain the records in November 1991, January 
1992, August 1993, and August 2002.  All available STRs were 
received and included only the veteran's entrance 
examination.  

The veteran's DD214 for the time period from May 7 1971, to 
April 28, 1975, indicates that the veteran's military 
occupation specialty was an auto mechanic.  He received the 
National Defense Service Medal, Meritorious Mast, and Good 
Conduct Medal.  The veteran's DD214 for the time period from 
April 29, 1975, to March 1, 1978, indicates that the 
veteran's military occupation specialty was a supply 
administration and operations clerk.  He received the Rifle 
Sharpshooter Badge and Good Conduct Medal with One Star.  

Numerous personnel documents, including the veteran's DD214, 
indicate that the veteran was discharged on March 1, 1978.  A 
document dated March 30, 1978, indicates that the veteran was 
discharged on March 1, 1978, by reason of hardship.  The 
veteran submitted several duplicate documents including a 
record entitled chronological record.  The chronological 
record obtained from the service department record indicates 
that the veteran was discharged on March 1, 1978.  The record 
has a notation which states "780224 TR TO CASCO FOR DISCH," 
and it also contains two date stamps indicating "780301" 
and "Discharge."  However, the veteran submitted a 
duplicate document but the notation states, "780925 TR TO 
CASCO FOR DISCH" and the date stamp of March 1, 1978, date 
is deleted.  The document submitted by the veteran is a 
photocopy, but it clearly shows that the font of the "9" 
and "5 are dissimilar to the other font used throughout the 
document, and the "9" and "5"are not properly aligned with 
the rest of the digits contained on that form.  

Associated with the claims file are VA outpatient treatment 
reports dated from January 1997 to December 2006.  The 
records indicate that the veteran was in treatment for PTSD, 
major depressive disorder, and generalized anxiety disorder 
since March 2003.  In March 2003 a social worker who treated 
the veteran indicated that the veteran's symptoms of PTSD 
began in subsequent to a 1978 PSA [Pacific Southwest 
Airlines] plane crash in which, as a Marine, the veteran was 
detailed to work on recovery and clean-up.  The detail 
included picking up human remains, placing them in individual 
bags, and marking the bags with the location where the 
remains were retrieved.  He also picked up personal items 
such as jewelry, wallets, etc.  The veteran reported 
nightmares of burnt bodies and other disturbing images.  

Associated with the claims file is a September 2002 letter 
from a psychiatrist at VA.  The psychiatrist indicated that 
he had evaluated the veteran for the treatment of depression 
related to severe medical illness.  He said the veteran was 
on medication for depression and anxiety.  He concluded that 
the veteran was severely mentally and physically ill and his 
condition was not expected to improve and that he should be 
considered completely and permanently disabled.  

Associated with the claims file is a letter from the 
veteran's treating physician and social worker at VA dated in 
September 2003.  The letter indicates that the veteran has 
been in treatment for PTSD since March 2002.  The physician 
and social worker diagnosed the veteran with severe PTSD and 
recurrent major depression.  They said that the PTSD was 
severe due to chronicity of psychiatric symptoms related to 
military trauma exposure.  The two concluded that the primary 
care treatment clinic strongly supports the veteran's claim 
for PTSD.  The diagnosis was not linked to a specific 
stressor.  

Private treatment reports from Villa View Community Hospital 
and an August 2002 letter from D. Wilcox, M.D., and private 
treatment reports and a November 2005 letter from R. Hood, 
M.D., are all unrelated to the issue on appeal.  

The veteran testified at a video conference hearing in May 
2007.  He indicated that he was not discharged from service 
until sometime during the first week of October 1978.  He 
reported that he was originally going to leave the service to 
assist his mother but that she was doing better and told him 
to stay in service.  He said he was waiting around to be 
discharged but ended up being sent to help with the PSA plane 
crash on September 25, 1978.  He said he wore a firefighter's 
suit and helped the firefighters and policemen picking up 
body parts and putting them in trash bags and labeling the 
trash bags.  The veteran also testified that while he was 
stationed in Japan in 1972 he assisted with loading bodies 
into body bags on six occasions.  Finally, he said a bullet 
ricocheted off some rocks and went into his leg and had to be 
removed.  He said he used drugs to self-medicate and began 
drinking while still in service.  He reported that he began 
psychiatric treatment at VA in 2002.  He said he attempted 
suicide once.  The veteran testified that he is totally 
disabled and had not worked since 2000.  He indicated that if 
his STRs were available they would substantiate some of the 
information he had provided.  

III.  Legal Analysis

The Board notes that record reflects that most of the 
veteran's service treatment records were unavailable for 
review.  Under such circumstances, where service treatment 
records have been lost or destroyed, the Court has held that 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2007).  

As noted above, the veteran's primary stressor is his 
allegation that he was sent to help with the PSA plane crash 
on September 25, 1978, and that he helped the firefighters 
and policemen picking up body parts and putting them in trash 
bags and labeling the trash bags.  The RO has denied the 
veteran's claim, in part, because his DD 214 and service 
personnel records reflect that he was discharged in March 
1978, over six months before the date of the crash.

The Board notes that, 38 C.F.R. § 3.203, provides that, for 
the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department.  A copy of an original document is 
acceptable if the copy was issued by the service department 
or if the copy was issued by a public custodian of records 
who certifies that it is a true and exact copy of the 
document in the custodian's custody; and (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.

As noted above, the veteran submitted a duplicate personnel 
document entitled chronological record which indicates that 
the veteran's discharge date was September 25, 1978, rather 
than March 1, 1978.  However, in the opinion of the Board, 
the document is not genuine and the information contained in 
it is not accurate.  As previously stated, an identical 
chronological record obtained directly from the service 
department record reflects that the veteran was discharged on 
March 1, 1978.  The record has a notation which states 
"780224 TR TO CASCO FOR DISCH," and it has "780301" and 
"Discharged" stamped underneath.  

However, the veteran's duplicate document is a photocopy, 
which states, "780925 TR TO CASCO FOR DISCH" and the date 
stamp of "780301" is deleted.  (Although faint print marks 
remain in that spot, suggesting that the stamp was present, 
but was covered or obscured prior to the photocopy being 
made).  The document submitted by the veteran clearly shows 
that the font of the "9" and "5 are dissimilar to the font 
use throughout the remainder of the document and the "9" 
and "5"are not properly aligned with the rest of the 
digits.  It is obviously suspicious that the two apparently 
altered digits are precisely the ones that would need to be 
changed to extend the date of discharge to the exact date of 
the plane crash.  In light of these facts, the Board must 
conclude that the veteran altered the document he submitted 
to reflect the September 25, 1978, discharge date, and the 
Board does not accept the document submitted by the veteran 
as genuine and accurate.  38 C.F.R. § 3.203.  

The Board does find credible the personnel records received 
directly from the service department that reflect a discharge 
date of March 1978, which corresponds to the date on his DD 
214.  Therefore, while the Board acknowledges that a civilian 
plane crash did in fact occur in September 1978, the Board 
concludes that the veteran was not on active duty at that 
time, and that his assertions to the contrary are not 
credible.

The Board notes that the veteran has identified other 
stressors, such as loading bodies into body bags on six 
occasions while stationed in Japan in 1972, and being shot in 
the leg.  However, he has not provided sufficient detail to 
attempt verification of these incidents, and there is no 
evidence in his service records to support these claims.  His 
private and VA treatment records associated with the claims 
file also do not document any treatment related to residuals 
of a bullet wound of the leg.  Furthermore, in light of the 
veteran's submission of an altered document to establish a 
later date separation from service, the Board finds that his 
testimony as to all of his alleged stressors lacks 
credibility.

A salient point to be made is that the veteran does not have 
a diagnosis of PTSD specifically linked to a verified in-
service stressor.  While the VA outpatient treatment reports 
dated in March 2003 indicate that the veteran's symptoms of 
PTSD began subsequent to a 1978 PSA plane crash in which, as 
a Marine, the veteran was detailed to work on recovery and 
clean-up, as noted, the Board has determined that the veteran 
in fact did not assist in any such detail as part of his 
military service as he was discharged in March 1978.  The 
September 2003 letter from VA indicates that the veteran has 
been in treatment for PTSD since 2002 but the physician and 
social worker who diagnosed the veteran with severe PTSD 
failed to the link the diagnosis to a specific verified 
stressor.  Absent a diagnosis of PTSD related to a verified 
stressor, service connection must be denied.

With regard to the claim for a psychiatric disorder other 
than PTSD, the Board notes that the veteran's has been 
diagnosed with major depressive disorder, and generalized 
anxiety disorder.  However, in the September 2002 letter, a 
VA psychiatrist indicated that he had evaluated the veteran 
for the treatment of depression related to severe medical 
illness and he did not link any psychiatric disorders to the 
veteran's military service.  While the VA physician and 
social worker indicated that the veteran had chronicity of 
psychiatric symptoms, there is no evidence of treatment for 
any psychiatric disabilities until September 2002, almost 
twenty-four years after the veteran left service thus 
indicating that there was not chronicity of psychiatric 
symptoms.  Consequently, service connection for an acquired 
psychiatric disorder is not warranted.  

The Board has considered the veteran's assertions that he has 
an acquired psychiatric disorder, related to his active duty 
service, but finds that there is no evidence of record 
showing that he has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the diagnosis and etiology of current 
mental disability(ies).  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) (2007).  Consequently, 
the veteran's own assertions as to the diagnosis and etiology 
of variously diagnosed mental disorders, including PTSD, have 
no probative value.  Furthermore, in light of the veteran's 
submission of an altered document, the Board must find that 
any assertions of a continuity of symptomatology since 
service also lack credibility.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for an acquired psychiatric disorder, 
including PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).  The preponderance of the evidence is against the 
claim.





ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


